DETAILED ACTION
Claims 1-5 and 8-15 were rejected in the Office Action mailed 1/14/2022.
Applicants filed a response and amended claim 1 on 1/24/2022.
Claims 1-20 are pending and claims 6-7 and 16-20 are withdrawn.
Claims 1-5 and 8-15 are rejected. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “thermally stabilized” in claims 3 and 4 is a relative term which renders the claim indefinite. The term “thermally stabilized” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Felberbaum et al. (US 2018/0119262 A1) (hereinafter “Felberbaum”).

Regarding claim 1, Felberbaum teaches a method for producing an aluminum alloy product comprising continuously casting an aluminum alloy to form a slab with the following composition, 0.7-8.7 wt.% Mg, 1.7-18.3 wt.% Zn, 0.001-0.4 wt.% Zr, and the remainder being Al and impurities (Felberbaum, [0007]). Felberbaum also teaches pre-heating the slab, hot rolling, reroll coil cool, cold rolling to a final gauge, solution heat treatment, aging, and paint baking (Felberbaum, [0059-0069] and Fig. 1). Felberbaum also teaches that at the end of the hot rolling step, the hot rolled metal product is optionally coiled and quenched, i.e., the hot rolled coil would necessarily have passed through the 200-400°C range in order to be quenched (Felberbaum, [0065]). 
The continuously casting an aluminum alloy having the overlapping composition of Felberbaum corresponds to continuously casting a molten aluminum alloy composition to provide a cast aluminum alloy product having a casting exit temperature, wherein the molten aluminum alloy composition comprises an aluminum alloy comprising at least 0.1 wt. % Zr, at least 2 wt. % Mg, and Zn as the element with the highest content in the composition other than Al of the present invention. The hot rolling the of Felberbaum corresponds to hot rolling the cast aluminum alloy product to provide an aluminum alloy hot band of the present invention. Optionally coiling and quenching after hot rolling of Felberbaum corresponds to coiling the aluminum alloy hot band to provide a hot band coil and cooling the hot band coil to a temperature of from 200°C to 400°C of the present invention. Cold rolling to a final gauge followed by solution heat treatment of Felberbaum corresponds to further processing the hot 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 

Regarding claim 2, Felberbaum also teaches examples A, B, and C in which the ratio of Zn to Mg ranges from 2.22-2.33, i.e., 5.9 Zn / 2.53 Mg = 2.33; 5.55 Zn / 2.5 Mg = 2.22 (Felberbaum, Table 4). The ratio of Zn to Mg of Felberbaum falls within the range of the present invention. 

Regarding claim 3, Felberbaum also teaches pre-heating the cast product before hot rolling to a temperature of 350-580°C and that hot rolling occurs at a temperature of 250-500°C, i.e., the pre-heat provides a hot rolling entry temperature (Felberbaum, [0060] and [0064]). The pre-heating of the cast slab of Felberbaum corresponds to wherein the hot rolling comprises heating the thermally stabilized cast aluminum alloy product to a hot rolling entry temperature of the present invention. 

Regarding claim 4, Felberbaum also teaches the percentage reduction in thickness resulting from the hot rolling step can be from about 35-80% (Felberbaum, [0065]). The thickness reduction of Felberbaum corresponds to herein the hot rolling is performed to reduce a thickness of the thermally stabilized cast aluminum alloy product by at least 30 % of the present invention. 

 Regarding claim 5, Felberbaum also teaches that the intermediate coils can be homogenized and then hot rolled (Felberbaum, [0061-0064]). It is noted that the present claims require homogenizing the hot band coil to provide a homogenized hot band coil; and hot rolling the homogenized hot band coil to provide the final gauge aluminum alloy product, while Felberbaum discloses homogenizing after casting and then hot rolling, however, it is noted that switching the order of performing process steps would be obvious absent any clear and convincing evidence and/or arguments to the contrary (see MPEP 2144.04 IVC). Therefore, it would have been obvious to one of ordinary skill in the art to perform the process steps in any order, including homogenizing the hot band coil to provide a homogenized hot band coil; and hot rolling the homogenized hot band coil to provide the final gauge aluminum alloy product, given that it is clear that the same product would result. Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious). 

Regarding claim 8, Felberbaum also teaches a cold rolling step to a final gauge after hot rolling and before solution heat treatment (Felberbaum, [0069] and Figure 1). The cold rolling step of Felberbaum corresponds to wherein the further processing comprises: cold rolling the hot band coil to provide a final gauge aluminum alloy product of the present invention. 

Regarding claim 9, Felberbaum also teaches an aging step in which the aging step occurs at a temperature of 100-140°C for 12-36 hours (Felberbaum, [0071]). The aging step of Felberbaum corresponds to further comprising pre-aging the final gauge aluminum alloy product, wherein the pre-aging comprises heating the final gauge aluminum alloy product to a pre-aging temperature of from 50°C to 150°C and maintaining the pre-aging temperature for a period of from 1 hour to 24 hours of the present invention. 

Regarding claims 10, 11, 13, and 14, Felberbaum also teaches that further processing steps such as aging, coating, or baking can be performed (Felberbaum, [0069]). Moreover, Felberbaum teaches the artificial aging step occurs at a temperature of 100-140°C for 12-36 hours and the paint baking step occurs at a temperature of 150-230°C for 10-60 minutes (Felberbaum, [0071-0073]). Felberbaum also teaches the resulting metal product has a yield strength of from approximately 400-650 MPa (Felberbaum, [0075]). 
The aging step and yield strength of Felberbaum corresponds to further comprising aging the final gauge aluminum alloy product to achieve a yield strength of at least 400 MPa of claim 10, wherein the aging comprises one or more of natural aging, artificial aging, paint baking, and post-forming heat treating of claim 11, and wherein the aging comprises artificial aging and the artificial aging comprises heating the final gauge aluminum alloy product to an artificial aging temperature of from 100 °C to 250 °C and maintaining the artificial aging temperature for a period of from 1 hour to 72 hours of claim 13 of the present invention. The paint baking of Felberbaum corresponds to wherein the aging comprises paint baking and the paint baking comprises heating the final gauge aluminum alloy product to a paint baking temperature of from 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).

Regarding claims 12 and 15, the claims further limit wherein the aging comprises one or more of natural aging, artificial aging, paint baking, and post-forming heat treating, which is an optional embodiment of claim 11 (i.e., only one is required and Felberbaum teaches both artificial aging and paint baking) and therefore not required. As such, claims 12 and 15 are rejected based on similar reasons as claim 11.
	



Claims 1-5 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (US 2015/0376742 A1) (hereinafter “Matsumoto”) as evidenced by “Wrought Aluminum Processes and Products”, ASM Handbook, Volume 2A, Aluminum Science and Technology, 2018 (hereinafter “ASM Handbook”).

Regarding claim 1, Matsumoto teaches an aluminum alloy sheet with the following composition, 1.5-4.5 mass% Mg, preferably 2.5-4.5 mass%, 3.0-6.0 mass% Zn, preferably 3.5-4.5 mass%, 0.05-0.3 mass% Zr, preferably 0.08-0.2 mass% and the remainder being Al and 
The continuously casting an aluminum alloy having the overlapping composition of Matsumoto corresponds to continuously casting a molten aluminum alloy composition to provide a cast aluminum alloy product having a casting exit temperature, wherein the molten aluminum alloy composition comprises an aluminum alloy comprising at least 0.1 wt. % Zr, at least 2 wt. % Mg, and Zn as the element with the highest content in the composition other than Al of the present invention. The hot rolling the of Matsumoto corresponds to hot rolling the cast aluminum alloy product to provide an aluminum alloy hot band of the present invention. The coiled hot rolled product of Matsumoto as evidenced by ASM Handbook corresponds to coiling the aluminum alloy hot band to provide a hot band coil of the present invention. Cold rolling of Matsumoto corresponds to cooling the hot band coil to a temperature of from 200°C to 400°C as the hot rolled coil would necessarily have passed through the 200-400°C range in order to be cold rolled and corresponds to further processing the hot band coil to provide a final gauge 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 

Regarding claim 2, Matsumoto also teaches that the ratio of Zn to Mg ranges from 0.66-4, i.e., 3.0 Zn / 4.5 Mg = 0.66; 6.0 Zn / 1.5 Mg = 4 (Matsumoto, [0036-0038]). The ratio of Zn to Mg of Matsumoto encompasses the range of the present invention. 

Regarding claim 3, Matsumoto also teaches the hot rolling may be performed at a start temperature selected within the range of 350°C to the solidus temperature (Matsumoto, [0070]). The start temperature of hot rolling of Matsumoto corresponds to wherein the hot rolling comprises heating the thermally stabilized cast aluminum alloy product to a hot rolling entry temperature of the present invention. 

Regarding claim 4, Matsumoto also teaches the percentage reduction in thickness resulting from the hot rolling step can be from about 84.4-95.5%, i.e., initial thickness of the as cast slab is 45mm thick and the thickness after hot rolling is about 2-7 mm therefore, (45-2) /45*100 = 95.5% and (45-7) /45*100 = 84.4% (Matsumoto, [0070] and [0082]). The thickness reduction of Matsumoto corresponds to herein the hot rolling is performed to reduce a thickness of the thermally stabilized cast aluminum alloy product by at least 30 % of the present invention. 

 Regarding claim 5, Matsumoto also teaches that the cast aluminum alloy ingot is subjected to soaking in advance of hot rolling, where the soaking (homogenizing heat treatment) is performed in order to homogenize the microstructure (Matsumoto, [0065]). It is noted that the present claims require homogenizing the hot band coil to provide a homogenized hot band coil; and hot rolling the homogenized hot band coil to provide the final gauge aluminum alloy product, while Matsumoto discloses homogenizing after casting and then hot rolling, however, it is noted that switching the order of performing process steps would be obvious absent any clear and convincing evidence and/or arguments to the contrary (see MPEP 2144.04 IVC). Therefore, it would have been obvious to one of ordinary skill in the art to perform the process steps in any order, including homogenizing the hot band coil to provide a homogenized hot band coil; and hot rolling the homogenized hot band coil to provide the final gauge aluminum alloy product, given that it is clear that the same product would result. Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious). 

Regarding claim 8, Matsumoto also teaches a cold rolling step having a final thickness after hot rolling and before solution heat treatment (Matsumoto, [0073]). The cold rolling step of 

Regarding claim 9, Matsumoto also teaches an aging step in which the aging step occurs at a temperature of 100-150°C for 12-36 hours (Matsumoto, [0079-0080]). The aging step of Matsumoto corresponds to further comprising pre-aging the final gauge aluminum alloy product, wherein the pre-aging comprises heating the final gauge aluminum alloy product to a pre-aging temperature of from 50°C to 150°C and maintaining the pre-aging temperature for a period of from 1 hour to 24 hours of the present invention. 

Regarding claims 10, 11, and 13, Matsumoto also teaches artificially aging the sheet after solution heat treatment (Matsumoto, [0079]). Moreover, Matsumoto teaches the artificial aging step occurs at a temperature of 100-150°C for 12-36 hours and the 0.2% yield strength after artificial aging is 350Mpa or more, and preferably 400 MPa or more (Matsumoto, [0079-0080]). 
The aging step and yield strength of Matsumoto corresponds to further comprising aging the final gauge aluminum alloy product to achieve a yield strength of at least 400 MPa of claim 10, wherein the aging comprises one or more of natural aging, artificial aging, paint baking, and post-forming heat treating of claim 11, and wherein the aging comprises artificial aging and the artificial aging comprises heating the final gauge aluminum alloy product to an artificial aging temperature of from 100 °C to 250 °C and maintaining the artificial aging temperature for a period of from 1 hour to 72 hours of claim 13 of the present invention. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).

Regarding claims 12, 14, and 15, the claims further limit wherein the aging comprises one or more of natural aging, artificial aging, paint baking, and post-forming heat treating, which is an optional embodiment of claim 11 (i.e., only one is required and Matsumoto teaches artificial aging) and therefore not required. As such, claims 12, 14, and 15 are rejected based on similar reasons as claim 11.

Response to Arguments
In response to the amendment to claim 1 to remove the limitation “cooling the cast aluminum alloy product to a temperature of from 20°C to 50°C below the casting exit temperature to provide a thermally stabilized cast aluminum alloy product”, the application would be entitled to the priority date of the provisional application. 
In response to the amendment to claim 1 to remove the limitations “thermally stabilized” and “predominate alloying element” the previous 35 U.S.C. 112(b) rejections over claim 1 are withdrawn. However, the limitation “thermally stabilized” is still in claims 3 and 4, therefore the 35 U.S.C. 112(b) rejections over these claims is maintained. 
In response to the argument that Felberbaum et al. (US 2018/0119262A1) falls within the 35 U.S.C. 102(b)(2)(c) exception, applicant would need to file a declaration under 1.130 in order for the rejection to be withdrawn. For this reason, the rejection is being maintained as in the Office Action mailed 1/14/2022. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                            
/BRIAN D WALCK/Primary Examiner, Art Unit 1738